               Case 20-10475-BLS          Doc 195     Filed 03/24/20      Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 )       Chapter 11
                                                       )
CRAFTWORKS PARENT, LLC, et al.,1                       )       Case No. 20-10475 (BLS)
                                                       )
                               Debtors.                )       (Jointly Administered)


                      NOTICE OF APPEARANCE OF COUNSEL AND
                         DEMAND FOR NOTICES AND PAPERS

         Please take notice that the undersigned firms of Sullivan Hazeltine Allinson LLC and

McCarron & Diess hereby enter their appearance as counsel for Produce Alliance, L.L.C.

(“Produce Alliance”) in the above-captioned case, pursuant to section 1109(b) of Title 11 of the

United States Code (the “Bankruptcy Code”); and Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”); such counsel hereby requests, pursuant to

Bankruptcy Rules 2002, 3017 and 9007 and sections 342 and 1109(b) of the bankruptcy Code, that

hard copies of all notices and pleadings given or filed in the above-captioned case be given and

served upon the following persons at the following addresses, telephone and telecopy numbers:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse
License, LLC (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks
Intermediate Co, LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries
Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants &
Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924);
GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987);
Logan’s Roadhouse, Inc. (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas,
Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249); Old Chicago of Colorado,
Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker
Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759);
Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108); Rock
Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762);
Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011
Armory Drive, Suite 300, Nashville, TN 37204.
              Case 20-10475-BLS          Doc 195       Filed 03/24/20    Page 2 of 3




 Elihu E. Allinson, III, Esq.                         Gregory Brown, Esq.
 SULLIVAN · HAZELTINE · ALLINSON LLC                  McCarron & Diess
 919 North Market Street, Suite 420                   576 Broadhollow Road, Suite 105
 Wilmington, DE 19801                                 Melville, NY 11747
 Tel: (302) 428-8191                                  Tel: (631) 425-8110
 Fax: (302) 428-8195                                  Fax: (202) 364-2731
 E-mail: zallinson@sha-llc.com                        E-mail: gbrown@mccarronlaw.com

       Please take further notice that pursuant to section 1109(b) of the Bankruptcy Code, the

foregoing demand includes not only the notices and papers referred to in the bankruptcy rules and

sections of the Bankruptcy Code specified above, but also includes, without limitation, any notice,

application, complaint, demand, motion, petition, pleading or request, whether formal or informal,

written or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex,

or otherwise filed or made with regard to the above-captioned cases and proceedings therein.

       This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

construed to be a waiver of (a) Produce Alliance’s rights (i) to have final orders in non-core matters

and/or matters entitled to adjudication by a judge authorized under Article III of the U.S.

Constitution entered only after de novo review by a District Court Judge, (ii) to trial by jury in any

proceeding so triable in these cases or in any case, controversy, or proceeding related to these

cases, and (iii) to have the District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal, or (b) any other rights, claims, actions, setoffs, or recoupments to

which Produce Alliance is or may be entitled, in law or in equity, all of which rights, claims,

actions, defenses, setoffs, and recoupments Produce Alliance expressly reserves.




                                                  2
           Case 20-10475-BLS   Doc 195   Filed 03/24/20   Page 3 of 3




Date: March 24, 2020
      Wilmington, DE              SULLIVAN · HAZELTINE · ALLINSON LLC


                                  /s/ E.E. Allinson III
                                  Elihu E. Allinson, III (No. 3476)
                                  919 North Market Street, Suite 420
                                  Wilmington, DE 19801
                                  Tel: (302) 428-8191
                                  Fax: (302) 428-8195
                                  Email: zallinson@sha-llc.com

                                  and

                                  Gregory Brown, Esq.
                                  McCarron & Diess
                                  576 Broadhollow Road, Suite 105
                                  Melville, NY 11747
                                  Tel: (631) 425-8110
                                  Fax: (202) 364-2731
                                  E-mail: gbrown@mccarronlaw.com

                                  Attorneys for Produce Alliance, L.L.C.




                                     3
